13 F.3d 404
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Allison CHAPMAN, Plaintiff-Appellant,v.Dee HARTMAN, Dee Hartmen [sic], Division Director, ColoradoDepartment of Transportation, Motor VehicleDivision, Defendant-Appellee.
No. 93-1203.
United States Court of Appeals, Tenth Circuit.
Dec. 15, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal arises out of a case brought pursuant to 42 U.S.C.1983 and 1985 against the Director of the Colorado Department of Transportation's Motor Vehicle Division alleging that Colorado's compulsory motor vehicle liability insurance statute violates appellant's constitutional rights and is, on its face, unconstitutional.  Appellant appeals on the grounds that the district court erred in dismissing his complaint for failure to state a valid claim.  We affirm.


3
Appellant alleges that the Colorado state law requiring owners of motor vehicles operated on Colorado's highways to maintain minimum insurance coverage is unconstitutional as applied to appellant and on its face.  Construing this pro se appellant's complaint liberally, as we must, we agree with the district court that appellant has failed to state any claim upon which relief can be granted and that dismissal under Federal Rule of Civil Procedure 12(b)(6) is appropriate.  We AFFIRM for substantially the reasons given by the district court.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3